              Case 4:18-cr-00223-RCC-DTF Document 231 Filed 05/28/19 Page 1 of 2



                                   MAGISTRATE JUDGE'S MINUTES
                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF ARIZONA – TUCSON
 Senior Judge Raner C. Collins                    Date: May 28, 2019
 USA v. Scott Daniel Warren                       Case Number: CR-18-00223-001-TUC-RCC (DTF)

 Assistant U.S. Attorney: Anna Wright and Nathaniel Walters
 Attorney for Defendant: Gregory Kuykendall and Amy Knight, Retained
 Interpreter: N/A
 Deputy Clerk: Sherry Gammon
 Court Reporter: Erica McQuillen

 Defendant:    ☒ Present    ☐ Not Present     ☒ Released      ☐ Custody ☐ Summons ☐ Writ

 MOTION HEARING:

Matter comes before the Court for a Motion Hearing re: Motion for Ruling on Objections and Exhibits
to Videotaped Witness Testimony (Doc. 205) filed by the Government, Motion in Limine Regarding
Evidence Related to RFRA Defense (Doc. 214) filed by the Government, Motion in Limine to Preclude
Certain Defense Witnesses (Doc. 215) filed by the Government, Motion in Limine to Preclude
Defendant from Arguing Jury Nullification (Doc. 216) filed by the Government, Motion in Limine to
Preclude Irrelevant Evidence (Doc. 217) filed by the Government, Motion in Limine to Preclude
Defendant from Introducing Self-Serving Hearsay Statements (Doc. 218) filed by the Government,
Motion in Limine to Preclude Evidence or Argument Regarding Selective Enforcement (Doc. 220)
filed by the Government, Motion in Limine to Preclude Evidence of Marijuana Pipe (Doc. 224) filed by
the Defendant, Motion in Limine to Exclude Evidence or Argument about Assertion of Constitutional
Rights as Evidence of Criminal Activity (Doc. 225) filed by the Defendant and Motion to Exclude
Government Witnesses (Doc. 227) filed by the Defendant.

Counsel present argument to the Court and the Court rules as follows:
The Government’s Motion 205 is Granted in Part and Denied in Part. The Government’s objections
raised in the motion are overruled. Government’s exhibits 1, 2, 3 and 4 may be admitted subject to the
conditions as discussed on the record. Defense counsel withdraws objection to the admission of
Government’s exhibit 25. Government exhibits 52, 53 and 54 may be admitted subject to the conditions
as discussed on the record. Defense counsel’s continuing objection is noted for the record. The
objection of the issue of the defendant’s use of Spanish to communicate with an illegal alien is
overruled.
The Government’s Motion 214 is DENIED subject to the evidence presented in the Defendant’s case in
chief.
The Government’s Motion 215 is held in abeyance until such time as each witness is called.
The Government’s Motion 216 is taken Under Advisement.
The Government’s Motion 217 is taken Under Advisement pending the Court’s review of the video as
discussed on the record.
The Government’s Motion 218 is held in abeyance pending the defendant’s testimony.
            Case 4:18-cr-00223-RCC-DTF Document 231 Filed 05/28/19 Page 2 of 2

 USA v. Scott Daniel Warren                                                     Date: May 28, 2019
 Case Number: CR-18-00223-001-TUC-RCC (BPV)                                              Page 2 of 2



The Government’s Motion 220 is held in abeyance pending the defendant’s testimony.
Defense Motion 224 is Granted.
Defense Motion 225 is taken Under Advisement pending the Court’s review of the evidence.
Defense Motion 227 is Granted. The Government does not intend to call the witnesses of concern.

The Court addresses preliminary jury instructions and courtroom decorum. The Court intends to have 3
alternates. Counsel agree to alternating strikes and the last 3 jurors selected to be designated as
alternates.


                                                                Motion Hearing 1 hour 8 minutes

                                                                Start: 1:30 p.m.
                                                                Stop: 2:38 p.m.




                                             Page 2 of 2
